Opinion issued December 2, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00754-CR
____________

WAQUER AMIN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 786316



 
MEMORANDUM  OPINION
                On November 10, 2004, appellant filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).  We have not yet issued a decision.
               Accordingly, the appeal is dismissed.
               Clyde Williams’s motion to withdraw as counsel, filed contemporaneously
with her Anders
 brief on October 22, 2004, is granted. 
               The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).